F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUN 10 1997

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 ROY HENNEGEN,

          Plaintiff-Appellant,
                                                         No. 96-1547
 v.                                                  (D.C. No. 96-Z-1602)
                                                          (Colorado)
 DUANE TAYLOR,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Roy Hennegen filed a lawsuit in state court against Duane Taylor,

the branch manager for Alternative Resources Corporation, claiming that Mr.

Taylor underpaid Mr. Hennegen in the amount of $21,994.45 for work performed

by Mr. Hennegen. Mr. Taylor removed the case to federal court on the grounds

that Mr. Hennegen was actually complaining about federal and state taxes since

the amount withheld from his salary constituted federal and state income taxes

and social security required to be withheld by federal and state law. Mr.

Hennegen appeals the district court’s grant of Mr. Taylor’s Motion for Judgment

on the Pleadings and for Sanctions. We affirm.

      Mr. Hennegen contends on appeal that he is not a federal government

employee as required by the definition of “employee” in the Internal Revenue

Code, 26 U.S.C. § 3401(c). Unfortunately for him, all employees, not just

employees of the federal government, are required to submit to federal tax

withholding. See United States v. Latham, 754 F.2d 747, 750 (7th Cir. 1985)

(contention that “under 26 U.S.C. § 3401(c) the category of ‘employee’ does not

include privately employed wage earners is a preposterous reading of the

statute.”). We agree with the district court, substantially for the reasons stated in

its Order of Dismissal that “[t]his lawsuit is simply a disturbing effort to

undermine our nation’s tax system.” Rec., vol I, tab 21 at 2. Consequently, we

AFFIRM the judgment of the district court, including the award of sanctions.


                                          -2-
      Mr. Taylor requests that we grant sanctions on appeal on the grounds this

appeal is frivolous and vexatious. We grant the motion and award Mr. Taylor

double costs and attorney’s fees as a sanction. See Lonsdale v United States, 919

F.2d 1440, 1448 (10th Cir. 1990). We REMAND to the district court for a

determination of the amount of reasonable attorney’s fees expended by Mr. Taylor

for defending this appeal.

                                              ENTERED FOR THE COURT

                                              Stephanie K. Seymour
                                              Chief Judge




                                        -3-